AO 91 (Rev. 11/11) Criminal Complaint

 

    

 

 

 

oman, FILED ENTERED
UNITED STATES DISTR1Cokefo Gi Rakceven
for the
District of Maryland JUN 2 6 2019
United States of Ameri ) cLeRK’US DISTRICT COURT
nited States of America S.
v. ) BY DISTRICTOFMARYLAND a.
DARNELL E. BASSET ) Case No. IF-(AVT- Bp
YOB 1994; SSN **-"*-6234
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 24, 2019 in the county of Prince George's in the
District of Maryland , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Sec. 1112 did kill V-1, in the commissionm of an unlawful act not amounting to a felony,

within the special maritime and territorial jurisdiction of the United States.

This criminal complaint is based on these facts:

See attached affidavit

M Continued on the attached sheet.
Complainant’s signature

Det. D. Berberich, U.S. Park Police

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 06/25/2019 (ZB LA >).

Judge's Signatyf e€

City and state: Greenbelt, Maryland Charles B. Day, U.S. on Judge

 

Printed name and title

 

 
